COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  JOSE S. SOTO,                                                   No. 08-17-00032-CR
                                                  §
                         Appellant,                                   Appeal from
                                                  §
  v.                                                           County Court at Law No. 1
                                                  §
  THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                         Appellee.                                (TC # 20150C08344)
                                                  §


                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed. Rule 42.2(a)

permits an appellate court to dismiss a criminal appeal on the appellant’s motion at any time before

the court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


October 11, 2017
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)